Name: COMMISSION REGULATION (EC) No 2104/95 of 1 September 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  cooperation policy;  America;  Asia and Oceania
 Date Published: nan

 2. 9 . 95 I EN | Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2104/95 of 1 September 1995 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 255 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. P) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . H OJ No L 81 , 28 . 3. 1991 , p. 108 . No L 207/2 | EN 1 Official Journal of the European Communities 2. 9 . 95 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1 995 3. Recipient ^) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (*) : to be designated by the recipient 5. Place or countries of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 255 tonnes 9. Number of lots : 1 (see Annex II) 10. Packaging and marking Q (8) : 25 kg see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B (2), IA (2) (3) and I.B (3)) language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment ( ®) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 16. 10  5. 11 . 1995 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 9 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 2. 10 . 1995 (b) period for making the goods available at the port of shipment : 30. 10  19. 11 . 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 24. 8 . 1995 fixed by Commission Regulation (EC) No 1854/95 (OJ No L 177, 28. 7. 1995, p. 51 ) 2. 9 . 95 EN ] Official Journal of the European Communities No L 207/3 Aw.f : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 1053/95 (OJ No L 107, 12. 5. 1995, p. 4), shall not apply to this amount. (5) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate (A2 + Expiry date)  veterinary certificate issued by an official entity stating that the product was processed with pasteur ­ ized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. The veterinary certificate must state the temperature and duration of the pasteurization , the tempera ­ ture and duration in the spray-drying tower and the expiry date for consumption . 0 Notwithstanding OJ No C 114, point I.B (3) (c) is replaced by the following : 'the words "European Community"'. (H ) Shipment to take place in 20-foot containers , condition FCL/FCL, each containing 15 tonnes net. The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 180 seal ), the number of which to be provided to the beneficiary's forwarder. ( ®) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . No L 207/4 EN Official Journal of the European Communities 2. 9 . 95 ANEXO II  BILAG II  ANHANG II  Ã Ã PAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LUTE II  BILAGA II Lote Cantidad total(en toneladas) Cantidades parciales (en toneladas) AcciÃ ³n n0 PaÃ ­s de destino Lengua que se debe utilizar en la rotulaciÃ ³n Parti TotalmÃ ¦ngde DelmÃ ¦ngde Aktion nr. Bestemmelsesland MÃ ¦rkning pÃ ¥(tons) (tons) fÃ ¸lgende sprog Partie Gesamtmenge(in Tonnen) Teilmengen (in Tonnen) MaÃ nahme Nr. Bestimmungsland Kennzeichnung in folgender Sprache Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ±(Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Lot Total quantity(in tonnes) Partial quantities (in tonnes) Operation No Country of destination Language to be used for the marking Lot QuantitÃ © totale QuantitÃ ©s partielles Action n0 Pays de destination Langue Ã utiliser(en tonnes) (en tonnes) pour le marquage Lotto QuantitÃ totale Quantitativi parziali Azione n. Paese di destinazione Lingua da utilizzare(in tonnellate ) (in tonnellate) per la marcatura Partij Totale hoeveelheid (in ton) Deelhoeveelheden (in ton ) Maatregel nr. Land van bestemming Taal te gebruikenvoor de opschriften Lote Quantidade total Quantidades parciais AcÃ §Ã £o n? PaÃ ­s de destino LÃ ­ngua a utilizar(em toneladas) (em toneladas) na rotulagem ErÃ ¤ KokonaismÃ ¤Ã ¤rÃ ¤(tonnia) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Toimi N:o MÃ ¤Ã ¤rÃ ¤maa MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli Parti Total kvantitet(ton) Delkvantitet (ton) Aktion nr BestÃ ¤mmelseland MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k A 255 Al : 75 162/95 El Salvador EspaÃ ±ol A2 : 90 163/95 PerÃ º EspaÃ ±ol A3 : 90 164/95 Bangladesh English